DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the one or more secure function" .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 , 10, 11, 13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Bieneman et. al.  (U.S Patent Application Publication No. 20180038187 A1), hereinafter Bieneman, in view of Tunc et. al. (U.S Patent Application Publication No. 20160290119 A1), hereinafter Tunc.

Regarding claim 1, Bieneman discloses  A drilling system (Par. [0019], Notably, the system 10 (e.g., a drilling system or a production system) facilitates accessing or extraction of a resource, such as oil or natural gas, from a well 12.), comprising:  
a surface system (Par. [0019], In one subsea drilling application, the surface equipment 14 includes a drilling rig above the surface of the water) comprising a control panel (Par. [0020], As will be appreciated, the surface equipment 14 can include a variety of devices and systems, such as pumps, power supplies, cable and hose reels, a rotary table, a top drive, control units, a gimbal, a spider, and the like, in addition to the drilling rig.)…(Par. [0034], The main control unit module 38 further includes a control panel 80 that provides various switches, valves, and gauges, discussed in further detail below.); and 
an underwater system (Fig. 1A, Stack Equipment 18) comprising a pressure control equipment (Fig. 1A, Annular BOP 21) configured to be operatively coupled to the control panel (Par. [0038], The functions on the control panel 80 are generally directed to the control and monitoring of the annular BOP (or pair of annular BOPs) of the stack equipment 18 of FIG. 1A. I).

Bieneman discloses a drilling system comprising a surface system having a control panel. Bieneman fails to disclose the control panel comprising at least one intrusion prevention enabled device.
However, Tunc teaches wherein the control panel comprises at least one intrusion prevention system (IPS) enabled device configured to provide for one or more IPS functions (Par. [0042], For example, in some embodiments, the rig computing resource environment 105 ( i.e. at least one IPS enabled device) may encrypt sensor data from different types of sensors and systems to produce a set of encrypted sensor data 146. Thus, the encrypted sensor data 146 may not be viewable by unauthorized user devices (either offsite or onsite user device) if such devices gain access to one or more networks of the drilling rig 102. ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bieneman by incorporating  the IPS enabled devices into the control panel as taught by Tunc. This will make the drilling system safe by preventing malicious activities. 

Regarding claim 7,   the combination of Bieneman and Tunc teaches the system of claim 1.  Bieneman further discloses wherein the control panel comprises a tool pusher control panel (TCP), a driller control panel (DCP), a supervisor control panel (SCP), a hydraulic pressure unit (HPU)/diverter control panel, a communications panel, or a combination thereof (Par. [0038], The control panel 80 also includes hydraulic supply flowmeter gauges 94, for maintaining a view of the flow of hydraulic fluid to the annular BOPs, as well as a hydraulic return flowmeter gauge 95, for maintaining a view of the hydraulic fluid return line).  

Regarding claim 8,  the combination of Bieneman and Tunc teaches the system of claim 1.  Bieneman further discloses wherein the pressure control equipment comprise a blowout preventer (BOP) (Par. [0021], An example of the BOP stack 18 is shown in greater detail in FIG. 2. The BOP stack 18 typically can include multiple types of sealing elements, with the various elements typically having different pressure ratings, and often performing their sealing function in different ways from one another. ).  

Regarding claim 10, the combination of Bieneman and Tunc teaches the system of claim 1. Tunc further teaches, comprising a central security monitoring platform (FIG. 3B, system 300 ) communicatively coupled to the control panel and configured to receive human machine interface (HMI) data from the control panel (Par. [0074], system 300 include a terminal or human-machine interface 324. The terminal 324 may allow for a user to view data acquired by the sensors of the various subsystems controlled by the rig control system 302. The terminal 324 may also allow for modifying certain operating parameters of the subsystems by interaction with the rig control system 302.), and to analyze the HMI data to derive a security breach (Par. [0074], The HMI 324 may form part of the middle layer 301(1) in certain embodiments, such that commands received therefrom may be checked (i.e. analyze) for safety (i.e. security breach) and/or coordinated among one or more subsystems, e.g., using the control unit 320 and/or one or more of the supervisor controllers 314, 316, 318.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bieneman using the HMI interface communicatively coupled to a central security monitoring platform as taught by Tunc. Such modifications allows for an interactive system wherein the rig operator can provide input to the system (Tunc, Par. [0074]).

Regarding claim 11, The combination of Bieneman and Tunc teaches the drilling system of claim 1.
Tunc in the combination teaches an IPS enabled device providing one or more IPS functions. Tunc further teaches wherein the at least one IPS enabled device comprises a computing system, a firewall, a network switch, a programmable logic controller (PLC), an input/output system, or a combination thereof (Par. [0043] In some embodiments, the encrypted sensor data 148 may be provided in real-time to offsite user devices 120 (i.e. output system) such that offsite personnel may view real-time status of the drilling rig 102 and provide feedback based on the real-time sensor data (i.e. input system).

Regarding claim 16, Bieneman discloses A drilling system (Par. [0019], Notably, the system 10 (e.g., a drilling system or a production system) facilitates accessing or extraction of a resource, such as oil or natural gas, from a well 12.), comprising: 
a control panel configured to control one or more drilling operations (Par. [0038], The functions on the control panel 80 are generally directed to the control and monitoring of the annular BOP (or pair of annular BOPs) of the stack equipment 18 of FIG. 1A. I).); and 
a pressure control equipment (Fig. 1A, Annular BOP 21)  configured to be operatively coupled to the control panel (Par. [0038], The functions on the control panel 80 are generally directed to the control and monitoring of the annular BOP (or pair of annular BOPs) of the stack equipment 18 of FIG. 1A. I).), 
Bieneman discloses a drilling system comprising a surface system having a control panel. Bieneman fails to disclose the control panel comprising at least one intrusion prevention enabled device.
However, Tunc teaches wherein the control panel comprises at least one intrusion prevention system (IPS) enabled device configured to provide for one or more IPS functions (Par. [0042], For example, in some embodiments, the rig computing resource environment 105 ( i.e. at least one IPS enabled device) may encrypt sensor data from different types of sensors and systems to produce a set of encrypted sensor data 146. Thus, the encrypted sensor data 146 may not be viewable by unauthorized user devices (either offsite or onsite user device) if such devices gain access to one or more networks of the drilling rig 102. ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bieneman by incorporating  the IPS enabled devices into the control panel as taught by McDowell. This will make the drilling system safe by preventing malicious activities.
Method Claim 13 relates to the method using the system as claimed in system claim 2. Therefore, Method claim 13 is rejected for the same reason of obviousness as claim 2.

Claim 2  are rejected under 35 U.S.C. 103 as being unpatentable over Bieneman in view of Tunc and further in view of David et. al. (U.S Patent Application Publication No. 20170295188 A1), hereinafter David.

Regarding claim 2, The combination of Bieneman and Tunc teaches the system of claim 1. 
Tunc in the combination teaches an IPS enabled device providing one or more IPS functions. The combination fails to teach one or more IPS functions applying a rule to specify which application are allowed to execute on the device.  
However, David teaches wherein the one or more IPS functions comprise applying a rule to specify which application is allowed to execute on the at least one IPS enabled device (Par. [0042], By adding an endpoint security layers and policies 158a-n to ECUs 156a-n so that they use policies (i.e. applying rules) outlining whitelists of permitted processes, binaries, etc., the ECUs 156a-n are able to provide an early intrusion detection system capable of early detection of unexpected behavior or operation of a dropper (example intrusions) and immediately report on the attack attempt in real-time, as indicated by step 162. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Bieneman and Tunc  by adding the IPS function taught by David. Such modification allows the IPS enabled device to automatically prevent intrusion attempts at the gate  and keep the device safe (David, Par. [0007]).

Claims 3, 4, 14, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Bieneman in view of Tunc and further in view of Overby et. al. (U.S Patent Application Publication No. 20190379683 A1), hereinafter Overby.

Regarding claim 3, the combination of Bieneman and Tunc teaches the system of claim 1. Overby further teaches wherein the at least one IPS enabled device (Par. [0070], The IDPS 122 may include the security manager 232 and/or the communications manager 234.) is configured to execute a secure operating system (Par. [0072], Like the communications manager 234, the security manager 232 may be implemented as a VM executing a secure, embedded system-specific operating system. ).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Bieneman and Tunc in claim 1 by configuring the IPS enabled device to run a secure operating system as taught by Overby. Such modification makes the system secure since secure operating systems are focused on providing security, in contrast to general purpose operating systems.

Regarding claim 4, the combination of Bieneman, Tunc and Overby teaches the system of claim 3. 
Overby in the combination teaches the IPS enabled device executing a secure operating system. Overby further teaches wherein the secure operating system (Note: the secure operating system is established in claim 3 as being the security manager 232. Overby further teaches the security manager 232 including a cryptography engine 136 (Par. [0074], the security manager 232 may include one or more instances of the threat detector 130, the threat manager 132, the packet analyzer 134, the cryptography engine 136, the notifier 138, the mode selector 140, the logger 1342, and the filter 144.)) is configured to provide secure compartmentalization to isolate certain processes from each other, provide encrypted data storage and retrieval, provide encrypted data transmission, provide memory leak prevention, provide internet protocol (IP) address leak prevention, provide domain name server (DNS) leak prevention, or a combination thereof ( Par. [0097], The logs may include statistics and scan results. All of the data may be encrypted by the cryptography engine 136 to prevent un-authorized access.).  

Regarding claim 17, the combination of Bieneman, Tunc and Overby teaches the system of claim 16. Overby further teaches wherein the one or more IPS functions comprise applying a rule to specify which application is allowed to execute on the Page 19 of 21IS19.1111-US-NP cyber secure device, wherein the at least one IPS enabled device (Par. [0070], The IDPS 122 may include the security manager 232 and/or the communications manager 234.) is configured to execute a secure operating system, or a combination thereof (Par. [0072], Like the communications manager 234, the security manager 232 may be implemented as a VM executing a secure, embedded system-specific operating system. ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Bieneman and Tunc in claim 1 by configuring the IPS enabled device to run a secure operating system as taught by Overby. Such modification makes the system secure since secure operating systems are focused on providing security, in contrast to general purpose operating systems.

Method Claim 14 relates to the method using the system as claimed in system claim 4. Therefore, Method claim 14 is rejected for the same reason of obviousness as claim 4.

System claim 18 is similar to system claims 4. Therefore system claim 18 is rejected for the same reason of obviousness as claims 4 above.

Claims 5, 6, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bieneman in view of Tunc and further in view of Miller  (U.S Patent Application Publication No. 20180173182 A1).

Regarding claim 5, The combination of Bieneman and Tunc teaches the system of claim 1. Miller further teaches wherein the at least one IPS enabled device comprises a control panel device that has been upgraded in situ  into the at least one IPS enabled device ( Par. [0071], FIG. 4 is a flow diagram of a process of operating an update/upgrade agent to provide update/upgrade instructions for a control system in an uninterrupted manner (i.e. in situ) and to provide in-situ validation of the update/upgrade instructions executing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Bieneman and Tunc in claim 1 by enabling in situ upgrade of the IPS enabled device.  Such modification allows for an uninterrupted upgrade of control systems without the need to take the system offline (Miller Par. [0071)].

Regarding claim 6, The combination of Bieneman, Tunc and Miller teaches the system of claim 5. 
Miller in the combination teaches an IPS enabled device that has been upgraded in situ. Miller further teaches  wherein the control panel device has been upgraded by upgrading an operating system of the control panel device, by adding an application whitelist that lists applications that are allowed to execute in the control panel device, or by a combination thereof ( Par. [0072], Referring still to FIG. 4, the update/upgrade agent 100 is shown transmitting (412) the second instructions 116 (with update/upgraded firmware, operating system, and/or control application code) to the real-time embedded control system 102 to be executed by the second set of processor cores 110.).  

Method Claim 15 relates to the method using the systems as claimed in system claims 5 and 6. Therefore, Method claim 15 is rejected for the same reason of obviousness as claims 5 and 6.

System claim 19 is similar to system claim 5. Therefore system claim 19 is rejected for the same reason of obviousness as claims 5 above.

System claim 20 is similar to system claims 6. Therefore system claim 20 is rejected for the same reason of obviousness as claims 6 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bieneman, in view of Tunc and further in view of Klass et. al. (U.S Patent Application Publication No. 20120176251 A1), hereinafter Klass.

Regarding claim 9, the combination of Bieneman and Tunc teaches the system of claim 1. Klass further teaches comprising an event logger (Fig.1, data logger 10) configured to provide for at least one of the one or more secure functions (Par. [0140], The data logger can backup data to a backup file for safety and security.) and to log a drilling event (Par. [0140], At end of shift or end of hole, data logged in the data logger (drilling and shift related data including consumables) can be transferred to a memory device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 using the event logger taught by Klass. Doing so will enable secure and progressive recording or drilling events, and provide an upgrade to the traditional manual recording of drilling data (Klass, Par. [0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et. al. (U.S Patent Application Publication No. 20140137257 A1), hereinafter Martinez, in view of Bieneman and further in view of Tunc.

Regarding claim 12, Martinez discloses A method of security enhancing a drilling system (Par. [0008], The present invention provides semi-automated, quantitative processes for conducting cyber security risk assessments to identify and prioritize critical assets), the method comprising: 
deriving one or more threat agents ( Fig. 1, step 2 (block 104)) ;
deriving a vulnerability ( Fig. 1, step 3 (block 106));
deriving an adverse impact of the vulnerability ( Fig. 1, block 110);
deriving an organizational risk based on an adverse impact of vulnerability ( Fig. 1, step 4 (block 108));
provide for one or more IPS functions based on the adverse impact of the vulnerability, based on the organizational risk, or a combination thereof ( Par. [0135], With respect to identifying and evaluating strategies, treatments, or security countermeasures in order reduce or eliminate risk in block 1010, strategies, treatments, or countermeasures that could mitigate or eliminate the identified risks are provided. Risks can be managed by one of four distinct methods: Risk acceptance, Risk avoidance, Risk control, Risk transfer [14].).  
Martinez discloses the steps of deriving an organization risk based on threat assessment and disposing a risk control action. Martinez discloses in Par. [0008], that the methods can be used for cyber security assessment in a number of industrial applications, but fails to explicitly disclose the drilling system elements claimed.
However, Bieneman  teaches, a control panel included in a drilling system (Par. [0020], As will be appreciated, the surface equipment 14 can include a variety of devices and systems, such as pumps, power supplies, cable and hose reels, a rotary table, a top drive, control units, a gimbal, a spider, and the like, in addition to the drilling rig.)…(Par. [0034], The main control unit module 38 further includes a control panel 80 that provides various switches, valves, and gauges, discussed in further detail below.) wherein the control panel is configured to be operatively coupled to a pressure control equipment (Par. [0038], The functions on the control panel 80 are generally directed to the control and monitoring of the annular BOP (or pair of annular BOPs) of the stack equipment 18 of FIG. 1A. I );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinez using the control panel included in a drilling system as taught by Bieneman. Such modification will allow to utilize the steps disclosed by Martinez into a real world cyber critical application such as a drilling system.
The combination of Martinez and Bieneman teaches the steps of risk assessment and control in a drilling system. Martinez in the combination taches a risk control as one of the actions to be taken based on the level of risk. The combination fails to explicitly teach disposing an IPS enabled device as part of the risk control.
However, Tunc teaches at least one intrusion prevention system (IPS) enabled device in the control panel, wherein the at least one IPS enabled device is Page 18 of 21IS19.1111-US-NP configured to provide for one or more IPS functions  (Par. [0042], For example, in some embodiments, the rig computing resource environment 105 ( i.e. at least one IPS enabled device) may encrypt sensor data from different types of sensors and systems to produce a set of encrypted sensor data 146. Thus, the encrypted sensor data 146 may not be viewable by unauthorized user devices (either offsite or onsite user device) if such devices gain access to one or more networks of the drilling rig 102. ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Martinez and Bieneman by incorporating  the IPS enabled devices into the control panel as taught by Tunc. This will make the drilling system safe by preventing malicious activities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GUNDERSEN (U.S Patent Application Publication No. 20210115776 A1) teaches a control system for a drilling system providing IPS functions such as encrypted data storage.
Karr (U.S Patent Application Publication No. 20080208475 A1) teaches a method of facilitating collaboration between users at an oil site and securing the information. 
Natal  (U.S Patent No. US 20210119993 A1) teaches a method of provisioning and sharing a segmentation tag key used to authenticate devices to a segmented virtual network and add new members.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/TAE K KIM/Primary Examiner, Art Unit 2496